Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 11 and 13

Election/Restrictions
Claim 12 is no longer withdrawn from consideration because it requires all the limitations of an allowable claim.

This application is in condition for allowance except for the presence of claims 11 and 13 directed to Species B non-elected without traverse.  Accordingly, claims 11 and 13 have been cancelled by this Examiner’s Amendment.

Reasons for Allowance
Claims 1, 3, 5 – 8, 10, 12 and 14 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites, inter alia, that the uppermost surface of the first heat sink layer contacts a lowermost surface of each of the plurality of spacer members, and the plurality of spacer members are disposed between adjacent organic light emitting devices among the plurality of organic light emitting devices in the display area. These limitations, in combination with the remaining limitations of claim 1, are not anticipated or rendered obvious by the prior art. Claims 3, 5 – 8, 10, 12 and 14 – 23 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        December 23, 2021